Garrison, J.
(dissenting). I think that there was testimony from which the jury might properly have found that the plaintiff did not know that the planking at the railroad crossing had been torn up until he had turned at nearly a right angle onto the crossing, and was actually engaged in crossing the tracks. At this juncture he was confronted with the unexpected condition of the crossing and also with the duty of looking for trains. If without negligence on his part the plaintiff found himself in this position, the question whether he exercised such care for his safety as a reasonably prudent person would exercise under the circumstances was a jury question. It would be so even in the case of an adult— still more so is it the rule in the case of an infant. Deeming that there was a jury question upon one phase of the testimony, I think the direction of a verdict was erroneous.
For affirmance — Magee, Chancellor, The Chief Justice, Hendrickson, Reed, Vredenburgh, Green, Gray, Dill, J.J. 8.
For reversal — Garrison, Trenchard, Bogert, J.J. 3.